DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on November 8, 2021 have been reviewed and considered.  Claims 1-3, 5, 7-10, 15, and 17-20 are pending in which claims 1-3 and 8 have been amended.  Claims 7 and 19-20 stand withdrawn while claims 4, 6, 11-14, and 16 are cancelled.

Response to Arguments
Applicant's arguments filed on November 8, 2021 have been fully considered but they are not persuasive. 
	Applicant’s First Argument:  The Office Action appears to equate the recited “reinforcement member” to Jones “underwire 17.”
	However, the Applicant has amended claim 1 to clarify that the “reinforcement
member comprises a double stitched seam surrounding each of the first opening and the second opening.”
	Therefore, Jones “underwire 17” cannot be equated to the recited “reinforcement
member.”
	Examiner’s Response:  As necessitated by applicant’s substantial amendment, please see the updated rejection below in regards to Jones et al. (USPN 6,857,936) (hereinafter “Jones”) in view of Licht (USPN 2,595,088) and Clim (US PG Pub 2011/0269376).

	Applicant’s Second Argument:  Jones and Clim, alone or in combination, fail to teach, suggest, or disclose the following Claim element, as recited in the amended Claim 1: wherein the first surface is made of a non-elastic material, and wherein the second surface, the first attachment portion, and the second attachment portion are made from an elastic material as well as wherein the first surface and the second surface are defined on opposing sides of the back strap.
Examiner’s Response:  The examiner disagrees.  Please note that this limitation was met by the disclosure of Jones and Clim as modified.  Jones does disclose wherein the second surface (via 159, via side with 153’ & 153-shown inner side), the first attachment portion (via area of 159 with and including areas of 152’, 153’), and the second attachment portion (via area of 159 with and including areas of 153, & 152) are made from an elastic material (note spandex/stretchable material in Jones: Col. 6, lines 31-38, Col. 8, lines 64-65).  Jones also discloses wherein the first surface (via numeral side of 159 with “159” as shown in Figure 8) and the second surface (via side of 159 with 153’ & 153-shown inner side) are defined on opposing sides of the back strap (see Figure 8). Jones however did not disclose wherein the first surface is made of a non-elastic material.  
Clim was used to teach that a decorative cover (via 14) for making surfaces of a back strap of a bra strap to be made of non-elastic material (note wherein the surface can include rhinestones, [0020]) via Figures 1-2, (Abstract, [0016]-[0021]).
It was noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the back strap of 
Applicant does not claim further structural details of how the materials are arranged to overcome the prior art at this time and note that both references are analogous since they both disclose/teach about straps to a brassiere.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5, 8-10, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (USPN 6,857,936) (hereinafter “Jones”) in view of Licht (USPN 2,595,088) and Clim (US PG Pub 2011/0269376).
	Regarding Claim 1, Jones discloses of a garment (via Figure 8) for covering a chest of a women (via 12) comprising:
	a front portion (note front of 12 in Figures 1 & 7) and a back portion (note back of 12 in Figure 8) of the garment (via 12, see Figure 8) wherein the back portion is positioned in proximity to the chest (via Figures 1, 3 & 7-8), wherein the front portion comprises a pair of support cups (via 14 & 16 via Figures 1, 3 & 7-8);
	a first edge section (via area of 26 & 17 of left side, see cup 16 in Figure 3) and a second edge section (via area of 26 & 17 of right side, see cup 14 in Figure 3) at opposing distal ends (see left and right sides of 12), the first edge section and the second edge section are configured to extend away from the chest (“outwardly therefrom” see Figures 1, 3 & 7-8), 
	wherein the first edge section (via area of 26 & 17 of left side, via area of 16 in Figure 3) is positioned adjacent to a first support cup (see cup 16 in Figure 3) of the pair of support cups (14 & 16), and the second edge section (via area of 26 & 17 of right side, via area of 14 in Figure 3) is positioned adjacent to a second support cup (see cup 14 in Figure 3) of the pair of support cups (14 & 16);

    PNG
    media_image1.png
    686
    643
    media_image1.png
    Greyscale

	a first opening (via 26, note left side) located on to the first edge section (via area of 26 & 17 of left side) and a second opening (via 26, note right side) located on to the second edge section (via area of 26 & 17 of right side) at an opposing location (see Figures 3 & 8), and wherein each of the first edge section (via area of 26 & 17 of left side) and the second edge section (via area of 26 & 17 of right side) comprises an 
	a back strap (via 159) designed to encircle a back of the woman, the back strap having a first surface (via numeral side 159 with “159” as shown in Figure 8), a second surface (via side of 159 with 153’ & 153-shown inner side), a first attachment portion (via area of 159 with and including areas of 152’, 153’), and a second attachment portion (via area of 159 with and including areas of 153, & 152), wherein the first attachment portion loops through the first opening (via 26, note left side) and the second attachment portion loops through the second opening (via 26, note right side), see Figure 8, wherein the first surface (via numeral side of 159 with “159” as shown in Figure 8) and the second surface (via side of 159 with 153’ & 153-shown inner side) are defined on opposing sides of the back strap (see Figure 8), and
wherein the second surface (via 159, via side with 153’ & 153-shown inner side), the first attachment portion (via area of 159 with and including areas of 152’, 153’), and the second attachment portion (via area of 159 with and including areas of 153, & 152) are made from an elastic material (note spandex/stretchable material in Col. 6, lines 31-38, Col. 8, lines 64-65); and
an adjustable attachment system (via 154 and 154’) for attaching the first and second attachment portions to the second surface (via side with 153’ & 153-shown inner side) of the back strap (via 159) to ensure a secure fit, (Figure 8, Col. 6, lines 40-67, Col. 7, lines 1-67, Col. 8, lines 1-36, Col. 9, lines 25-65).

Licht teaches of a reinforcement (via 10) for a garment for a pair of support cups (see Figure 6) and wherein the reinforcement (via 10) comprises a double stitched seam (via 15, see Figures 1-2 & 5) surrounding each reinforcement (via 10), (Figures 1-2 and 5-6, Col. 1, line 55, Col. 2, line 1-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Jones wherein the first opening and the second opening comprises reinforcement, wherein the reinforcement comprises a double stitched seam surrounding each of the first opening and the second opening as taught by Licht in order to provide a protective sheath for an arcuate brace member (underwire) (Figures 1-2 and 5-6, Col. 1, line 55, Col. 2, line 1-26).
With the device as modified, it is noted that the first opening and the second opening of Jones comprises reinforcement and that the double stitched seam surrounds the first and second opening due to the underwire shape (via 17) as shown in Figures 4 & 8 of Jones.
The device of Jones as modified by Licht does not disclose wherein the first surface is made of a non-elastic material.  
Clim teaches of a decorative cover (via 14) for making surfaces of a back strap of a bra strap to be made of non-elastic material (note wherein the surface can include rhinestones, [0020]) via Figures 1-2, (Abstract, [0016]-[0021]).

Regarding claims 2-3, 5, 8-10, 15, and 17-18, the device of Jones as modified by Licht and Clim discloses the invention as claimed above.  Further they disclose:
(claim 2, Jones), wherein the garment is made of a fabric material, (Col. 6, lines 35-39);
	(claim 3, Jones), wherein the additional reinforcement device is made of a rigid material (via 17), (Col. 7, lines 2-5);
	(claim 5, Jones/Clim), wherein the back strap (via 159) is made of an elastic material (Jones, Col. 6, lines 31-38, Col. 8, lines 64-65), and the first surface comprises (via 14) a plurality of jewelry ornaments (note rhinestones), (Clim, [0020]-[0021]);
	(claim 8, Jones), wherein the back strap (via 159, as modified by Clim) and the attachment system (via 154 and 154’) are positioned such that the first surface is visible within an exposed position of the back of the woman when a backless article of clothing is worn and the first attachment portion and the second attachment portion, and the adjustable attachment system are located behind the non-backless portion of the backless article of clothing such that they are not visible (Jones, via Figures 8 & 11)-- 	Please note that the limitations of “such that the first surface is visible within an exposed position of a woman’s back when a backless article of clothing is worn and the first attachment portion and the second attachment portion, and the adjustable 
	(claim 9, Jones), wherein the garment (12) is a brassiere (via Figures 2-4 & 8);
(claim 10, Jones ), wherein the garment (12) is a bandeau (via Figure 8), 
(claim 15, Jones/Clim), the first surface (via 14 of Clim-as modified to Jones) comprises an embellished portion (via 14) [0020]-[0021], the back strap comprising;
an adjustable attachment mechanism (via 154 & 154’, via each 152, 152’, 153, 153’) for attaching the first and second attachment portions to respective first and second edges of the garment in proximal relation to the woman’s chest such that the first and second attachment portions are located behind the non-backless portion of the backless article such that they are not visible from a back view of the woman’s torso (note when worn) via Figures 8 & 11, (Col. 6, lines 40-67, Col. 7, lines 1-67, Col. 8, lines 1-36, Col. 9, lines 25-65), Please note that the limitation of “such that the first and second attachment portions are located behind the non-backless portion of the backless article such that they are not visible from a back view of the woman’s torso” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the structure of the device as modified (Jones/Clim) is capable of performing this functional limitation;
 (claim 17, Clim), wherein the first surface (via 14) is made from a material selected from the group consisting of synthetic fabrics, denim, cotton [0021], leather,  metal, silk, or combinations thereof, [0020]-[0021];
	(claim 18, Clim), wherein the embellished portion (via 14) comprises at least one visible aesthetic design feature (note bows, ribbons, rhinestones, etc.), [0020].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732